Citation Nr: 0304793	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher rating for the service-connected 
right foot disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to June 
1991, with 3 years, 7 months, and 15 days of prior active 
service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO decision that 
granted service connection and assigned a 10 percent rating 
for intractable plantar keratosis of the right foot, 
effective in May 1997.  

In October 1999 and September 2000, the Board remanded the 
case to the RO for additional development of the record.  

In an August 2001 decision, the RO granted service connection 
and assigned a 10 percent rating for plantar flexed third 
metatarsal and contracted third toe of the right foot, 
effective in April 1997, and also assigned an earlier 
effective date of the award of service connection for 
intractable plantar keratosis of the right foot with 
entrapped nerve (i.e., from April 1997).  

In February 2002, the veteran withdrew her request for a 
personal hearing before a Member of the Board in Washington, 
D.C.  

In April 2002, the Board undertook additional development on 
the veteran's claim of a higher rating for the service-
connected right foot disability, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

By letters in July 2002 and October 2002, the Board informed 
the veteran about what it had done to develop additional 
evidence in her claim and what information or evidence was 
still needed from her.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDING OF FACT

The veteran's service-connected right foot disability is 
manifested by intractable plantar keratosis with entrapped 
nerve, involving the medial plantar nerve and the medial and 
intermittent dorsal cutaneous nerves, and by plantar flexed 
third metatarsal and contracted third toe; such disability is 
productive of severe impairment, without actual loss of use 
of the foot.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent rating for the service-connected plantar flexed 
third metatarsal and contracted third toe of the right foot 
are not met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5283 (2002).  

2.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected right foot disability, 
manifested by entrapped nerve, are met.  38 U.S.C.A. §§ 1155, 
5105, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.124 including 
Diagnostic Code 8522 (2002).  

3.  The criteria for the assignment of a rating in excess of 
10 percent rating for the service-connected intractable 
plantar keratosis of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5105, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 7806 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from June 1988 to June 
1991, with 3 years, 7 months, and 15 days of prior active 
service.  

The medical records from Dr. Michael Porter, the veteran's 
podiatrist, show that, in October 1996, the veteran 
complained of having a painful area on the plantar aspect of 
her right foot, which she said had been present since 
service.  

On examination, there was a large deeply nucleated keratotic 
lesion beneath the third metatarsal head of the right foot.  
There was no erythema or swelling.  There was a slight amount 
of forefoot supinatus on open chain biomechanical 
examination, and some splaying of the forefoot (but mostly 
hypermobility of the first ray from midstance through toe 
off) on closed chain examination.  

X-ray studies of the foot showed the lesion to be just 
directly ahead of the third metatarsal shaft which appeared 
slightly elongated, and the third metatarsal was slightly 
plantar flexed relative to the other metatarsal heads.  The 
assessments were those of probable intractable plantar 
keratoma or an impacted verruca, and plantar flexed and 
elongated third metatarsal.  The doctor discussed surgical 
options.  

In December 1996, the veteran was seen for a recurrence of 
intractable plantar keratoma, causing her to limp from pain.  
The painful lesion was debrided, and she was given a shoe 
insole that was padded to accommodate the plantar flexed 
metatarsal.  In May 1997, her intractable plantar keratoma 
was debrided and enucleated.  Possible surgery was discussed.  

In a May 1997 statement, the doctor clarified that the 
veteran had a plantar flexed and elongated third metatarsal 
which was the primary cause of her intractable plantar 
keratosis, as that bone abnormality caused excessive pressure 
in that area.  In July 1997, she was treated for bilateral 
bunion pain.  In November 1997, she was seen for recurrence 
of a large painful intractable plantar keratoma.  

At a December 1997 RO hearing, the veteran testified that she 
experienced pain on the bottom of her right foot that had 
caused her to walk and stand on the side of her foot.  She 
said that she was unable to work a job that required her to 
stand on her feet (she said she currently had a sitting 
position).  She stated that she primarily saw Dr. Porter who 
trimmed her calluses on her right foot at least monthly and 
prescribed special padded insole inserts that were 
ineffective.  

In a December 1997 decision, the RO granted service 
connection and assigned a 10 percent rating for intractable 
plantar keratosis of the right foot, effective in May 1997.  

A February 1998 medical record from Dr. Porter indicates that 
the veteran had a large intractable plantar keratoma beneath 
the third metatarsal head of the right foot.  It was noted 
that the veteran complained "bitterly of pain" and 
described her foot as being deformed.  The doctor noted that 
surgery was the only treatment available.  

On a February 2000 VA (fee basis) examination, the veteran 
reported that she had not seen her podiatrist in over a year 
but indicated that her condition of intractable keratosis of 
the right foot was a constant problem.  She complained of 
itching pain in the area of the sole of the foot, 
particularly on weight bearing.  She described the pain as 
severe but was not currently under any treatment (the only 
treatment she had had was paring or trimming away the dead 
skin with only temporary results).  

On examination of the skin, there was a condition noted over 
the distal end of the third metatarsal measuring 
approximately 1.5 cm. that was essentially circular in shape.  
There was no ulceration but there was a small dimple in the 
center approximately the size of the lead in a lead pencil.  
There was no exfoliation but there was hardening of the area 
-- a callus formation.  This area was very painful to direct 
pressure.  

There was also an associated callus over the fifth 
metatarsophalangeal joint of the same foot, but it was not 
painful.  The diagnosis was that of intractable plantar 
keratosis of the right foot, which was over the distal end of 
the third metatarsal bone.  The examiner noted that the 
veteran could expect to have this condition indefinitely, 
unless she underwent surgery.  

On an April 2001 VA (fee basis) examination, the veteran 
reported that she had been unable to do a lot of standing or 
normal duties due to her painful foot condition.  

On examination, there were increased epicritic sensations at 
the area of the hypertrophic lesion at submetatarsal three.  
There were also some moderate bunion deformities.  There were 
bony prominences at the head of the fifth metatarsal and head 
of the first metatarsals.  The skin looked "okay," without 
signs of atrophic openings or dermatosis.  

It appeared that there could be an entrapped nerve underneath 
the submetatarsal three lesion of the right lower extremity 
as well as a contracted third toe and plantar flexed third 
metatarsal.  X-ray studies of the right foot showed moderate 
bunion formation and valgus deformity of the first 
metaphalangeal joint and heel spurs.  

The diagnoses were those of tinea pedis, new benign growth of 
the skin, plantar flexed third metatarsal, contracted digit, 
entrapped nerve, intractable plantar keratoma, moderate 
bunion formation, valgus deformity of the first 
metaphalangeal joint and heel spurs.  

The examiner further remarked that, in terms of the effects 
of the veteran's condition on her usual occupation and daily 
activity, there was pain and decreased walking while 
ambulating, which became considerable after walking or 
standing.  

Currently, due to severe pain, it was opined that the veteran 
was less likely than not unable to do much walking or 
standing.  It was also opined that the veteran was more 
likely than not suffering from a bone and skin disorder 
(which were related) and with a nerve disorder.  

The examiner opined that the veteran was less likely than not 
able to bear weight on the affected right lower extremity due 
to severe pain.  The examiner stated that the veteran should 
continue with local debridement of the area along with ice 
and elevation to help with the pain, and that she needed to 
have some surgical intervention done to lift the metatarsal 
head up, as well as to remove the lesion and possibly release 
the entrapped nerve.  

In an August 2001 decision, the RO granted service connection 
and assigned a 10 percent rating for plantar flexed third 
metatarsal and contracted third toe of the right foot, 
effective from April 1997, and also assigned an earlier 
effective date (i.e., from April 1997) of the award of 
service connection for intractable plantar keratosis of the 
right foot with entrapped nerve (the RO added the 
neurological manifestations of the foot disorder on this 
decision).  

On a November 2002 VA examination, it was noted that the 
veteran had had multiple debridements of the area on her 
right foot, providing temporary relief at best.  

On examination, the veteran walked with a slight limp and 
splay foot.  She was protective of the right foot.  The 
plantar surface had a yellowed hardened keratotic area about 
4 cm. in circumference, which was hypersensitive to firm 
pressure, monofilament and sharp pinprick.  

The third digit was most affected, and it was contractured 
and painful when attempts were made to straighten it.  The 
medial plantar nerve was obviously affected, as well as the 
medial dorsal cutaneous and intermediate dorsal cutaneous 
nerves.  The veteran expressed concern that only 80-90 
percent of individuals having surgery to correct her type of 
condition showed some improvement.  

The assessment was that of plantar keratosis with entrapment 
of the medial plantar nerve, as well as medial and 
intermittent dorsal cutaneous involvement.  The examiner 
recommended the care of a podiatrist, special shoes with a 
wide base and soft cushy sole, and consideration for 
vocational rehabilitation.    


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in December 1997, August 2001), Statement 
of the Case (in May 1998), and Supplemental Statements of the 
Case (in April 2000, September 2001), the RO has notified her 
of the evidence needed to substantiate her claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claim.  In particular, in 
letters to the veteran in October 1999, October 2000, 
December 2000, and February 2001, the RO has notified her of 
the information or evidence that was needed from her.  

Additionally, the Board, in developing evidence for her 
claim, notified the veteran by letters in July 2002 and 
October 2002 of what it has done to assist her and what was 
needed from her.  Also, the RO has provided the veteran with 
the opportunity for a hearing, but in February 2002 she 
withdrew her request for a Board hearing.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected intractable plantar keratosis 
of the right foot with entrapped nerve has been evaluated as 
10 percent disabling ever since service connection was 
established.  

It is rated analogously under 38 C.F.R. § 4.118, Diagnostic 
Code 7819-7806, for benign growths of the skin and eczema.  
Keratosis (and in fact, most skin disorders) are rated based 
on the criteria assigned for eczema.  Eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent rating.  
If the exudation or itching is constant, and there are 
extensive lesions or marked disfigurement, a 30 percent 
rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  

As will be discussed hereinbelow, the rating criteria for 
evaluating skin disabilities were recently revised, effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590, 45,596-99 (July 
31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 
(September 16, 2002), (to be codified at 38 C.F.R. § 4.118).  

In regard to the neurological manifestations of the right 
foot disability (i.e., that involving the entrapped nerve), a 
November 2002 VA examiner identified the affected nerves as 
medial plantar nerve, as well as medial and intermittent 
dorsal cutaneous nerves.  

Such would be rated analogously under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521 (external popliteal nerve (common 
peroneal)), 8522 (musculocutaneous nerve (superficial 
peroneal)), 8523 (anterior tibial nerve (deep peroneal)), and 
8524 (internal popliteal nerve (tibial)) (2002).  

Under Diagnostic Codes 8522 and 8523, mild, moderate, and 
severe incomplete paralysis of the nerve warrants a no 
percent rating, 10 percent rating, and 20 percent rating, 
respectively.  Under Diagnostic Codes 8521 and 8524, mild, 
moderate, and severe incomplete paralysis of the nerve 
warrants a 10 percent rating, 20 percent rating, and 30 
percent rating, respectively.  

It is noted that, during the pendency of the appeal, service 
connection was established for plantar flexed third 
metatarsal and contracted third toe of the right foot and 
assigned a 10 percent rating, effective in April 1997.  

This disability is evaluated under 38 C.F.R. § 4.71a, Code 
5283 (2002), for moderate malunion or nonunion of tarsal or 
metatarsal bones.  Under that code, for malunion or nonunion 
of tarsal or metatarsal bones, conditions that are moderate, 
moderately severe, and severe are assigned ratings of 10 
percent, 20 percent, and 30 percent, respectively.  A 40 
percent rating is assigned for actual loss of use of the 
foot.  

After a careful review of the record, the Board finds that, 
from the date of service connection, the evidence supports an 
increase in the rating for the service-connected right foot 
disability, to the extent that a separate rating is in order 
for the neurological manifestations of the right foot 
disorder (i.e., that involving the entrapped nerve).  

To that end, a 20 percent rating is warranted under 38 C.F.R. 
§ 4.71a, Code 8522, for severe incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal).  This decision 
is based on a consideration of the VA examinations in 
February 2000, April 2001, and November 2002, and of the 
private treatment records of Dr. Porter.  

In reaching its decision, the Board is mindful that the 
combined rating (see Combined Ratings Table at 38 C.F.R. 
§ 4.25) for disabilities of an extremity cannot exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation (Diagnostic Code 5165).  38 C.F.R. 
§ 4.68.  

The VA examinations reflect that the veteran has severe pain 
in the area of the sole of the right foot, particularly on 
weight bearing, and that the only treatment, aside from 
trimming away callus formations (which afforded only 
temporary results), was surgery.  In terms of the effects 
that the veteran's condition had on her occupation and daily 
activity, it was shown that there was considerable pain after 
walking or standing.  

One VA examiner opined that, due to severe pain, the veteran 
was not likely to be able to do much walking or standing.  On 
the most recent VA examination in November 2002, the veteran 
walked, but with a slight limp and splay foot, and special 
shoes were recommended for her.  Reports from Dr. Porter 
reflect treatment, specifically debridement of lesions, for 
recurrent plantar keratoma, which caused the veteran to limp 
from pain.  Dr. Porter also noted that surgery was the only 
treatment available.  

The Board recognizes that the veteran's right foot disability 
is manifested by intractable plantar keratosis with entrapped 
nerve, involving the medial plantar nerve and the medial and 
intermittent dorsal cutaneous nerves, and by plantar flexed 
third metatarsal and contracted third toe.  It is the 
judgment of the Board that the disability picture, in its 
entirety, represents a severe condition and is best evaluated 
by assigning a separate 20 percent rating under Code 8522 for 
the entrapped nerve manifestations.

It is specially noted that an assignment of a higher rating 
under the applicable rating criteria, such as 30 percent 
under any of the peripheral nerve codes (Codes 8521-8524), 20 
percent under Code 5283 for the plantar flexed third 
metatarsal and contracted third toe, or 20 percent under Code 
7806 for the intractable plantar keratosis, would violate the 
rule that combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation.  38 C.F.R. 
§ 4.68.  (It is noted that consideration was not made of the 
recently revised rating criteria for evaluating skin 
disabilities.  

However, the Board finds that, given the rating limitation 
imposed by 38 C.F.R. § 4.68, consideration of the revised 
criteria would not have affected the outcome of the present 
decision in terms of granting a higher rating for the right 
foot disability.)  

The Board has considered whether a single 40 percent rating, 
covering all manifestations of the veteran's right foot 
disability, is warranted under Code 5284 (for foot injuries); 
however, the requisite criterion of actual loss of use of the 
foot has not been satisfied.  

Rather, the medical evidence shows that the veteran is able 
to use the right foot, as shown by her walking -- albeit with 
a limp.  Furthermore, it is shown that she is afforded some 
degree of relief from pain after periodic debridement of 
lesions on her foot.  

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the present record, including the veteran's 
contentions, does not indicate that she has such disabling 
pain or functional impairment resulting from her service-
connected disability to warrant consideration of assignment 
of a higher rating under the diagnostic criteria discussed 
above, including the criteria of 38 C.F.R. §§ 4.40. and 4.45.  
That is, there is no objective evidence of additional range 
of motion loss due to pain on use or during flare-ups that 
would equate to loss of use of the right foot.  DeLuca, 
supra.  As noted, the evidence shows that the veteran is able 
to walk on her foot, despite pain and without any apparent 
assistive devices.

In sum, the evidence supports the veteran's claim of an 
increased rating for her right foot disability, to the extent 
that a separate 20 percent rating is assigned under 
Diagnostic Code 8522 for the entrapped nerve.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
right foot condition over the period of time since service 
connection became effective in April 1997.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As noted, the clinical findings show that the veteran meets 
the criteria for a separate 20 percent rating under Code 8522 
ever since the effective date of service connection in April 
1997.  



ORDER

A rating higher than 10 percent for the service-connected 
plantar flexed third metatarsal and contracted third toe of 
the right foot is denied.  

A separate 20 percent rating for the entrapped nerve 
manifestations of the service-connected right foot disability 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.  

A rating higher than 10 percent for the service-connected 
intractable plantar keratosis of the right foot is denied.  


		
	STEPHEN L. WILKINS
Veterans Law Judge,
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

